Exhibit 10.29

MOTHERS WORK, INC.

FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT

UNDER THE 2005 EQUITY INCENTIVE PLAN

Mothers Work, Inc., a Delaware corporation (the “Company”), hereby grants to
[insert name of Optionee] (the “Optionee”) an option to purchase a total of
[insert number of shares] shares of Common Stock (the “Shares”) of the Company,
at the price and on the terms set forth herein, and in all respects subject to
the terms and provisions of the Company’s 2005 Equity Incentive Plan, as amended
from time to time (the “Plan”), which terms and provisions are incorporated by
reference herein.  Unless the context herein otherwise requires, the terms
defined in the Plan shall have the same meanings herein.


1.             NATURE OF THE OPTION.  THIS OPTION IS INTENDED TO BE A
NON-STATUTORY STOCK OPTION AND IS NOT INTENDED TO BE AN INCENTIVE STOCK OPTION
WITHIN THE MEANING OF SECTION 422 OF THE CODE, OR TO OTHERWISE QUALIFY FOR ANY
SPECIAL TAX BENEFITS TO THE OPTIONEE.


2.             DATE OF GRANT; TERM OF OPTION.  THIS OPTION WAS GRANTED ON
[INSERT GRANT DATE] (THE “GRANT DATE”), AND IT MAY NOT BE EXERCISED LATER THAN
[INSERT DATE THAT IS 10 YEARS AFTER GRANT DATE], SUBJECT TO EARLIER TERMINATION
AS PROVIDED IN THE PLAN.


3.             OPTION EXERCISE PRICE.  THE OPTION EXERCISE PRICE IS $[INSERT
EXERCISE PRICE] PER SHARE.


4.             EXERCISE OF OPTION.


(A)           RIGHT TO EXERCISE.  SUBJECT TO SECTION 7 OF THE PLAN (AND
PROVIDED, IN EACH CASE, THAT THE OPTIONEE REMAINS IN CONTINUOUS SERVICE WITH THE
COMPANY OR AN AFFILIATE OF THE COMPANY THROUGH THE APPLICABLE VESTING DATE), THE
OPTION WILL BECOME EXERCISABLE DURING ITS TERM ONLY IN ACCORDANCE WITH THE TERMS
AND PROVISIONS OF THE PLAN AND THIS AGREEMENT, AS FOLLOWS:

[insert vesting provision]


(B)           METHOD OF EXERCISE.  THIS OPTION SHALL BE EXERCISABLE BY WRITTEN
NOTICE WHICH SHALL STATE THE ELECTION TO EXERCISE THIS OPTION, THE NUMBER OF
SHARES IN RESPECT TO WHICH THE OPTION IS BEING EXERCISED AND SUCH OTHER
REPRESENTATIONS OF AGREEMENTS AS TO THE OPTIONEE’S INVESTMENT INTENT WITH
RESPECT TO SUCH SHARES AS MAY BE REQUIRED BY THE COMPANY HEREUNDER OR PURSUANT
TO THE PROVISION OF THE PLAN.  SUCH WRITTEN NOTICE SHALL BE SIGNED BY THE
OPTIONEE AND SHALL BE DELIVERED IN PERSON OR BY CERTIFIED MAIL TO THE SECRETARY
OF THE COMPANY OR SUCH OTHER PERSON AS MAY BE DESIGNATED BY THE COMPANY.  THE
WRITTEN NOTICE SHALL BE ACCOMPANIED BY PAYMENT OF THE PURCHASE PRICE AND THE
AMOUNT OF ANY TAX WITHHOLDING ARISING IN CONNECTION WITH THE EXERCISE OF THE
OPTION.  PAYMENT OF THE PURCHASE PRICE SHALL BE BY CHECK OR SUCH CONSIDERATION
AND METHOD OF PAYMENT AUTHORIZED BY THE BOARD OR THE COMMITTEE PURSUANT TO THE
PLAN.  THE CERTIFICATE OR CERTIFICATES FOR THE SHARES AS TO WHICH THE OPTION
SHALL BE EXERCISED SHALL


--------------------------------------------------------------------------------




 


BE REGISTERED IN THE NAME OF THE OPTIONEE AND SHALL BE LEGENDED AS REQUIRED
UNDER THE PLAN AND/OR APPLICABLE LAW.


(C)           RESTRICTIONS ON EXERCISE.  THIS OPTION MAY NOT BE EXERCISED IF THE
ISSUANCE OF THE SHARES UPON SUCH EXERCISE WOULD CONSTITUTE A VIOLATION OF ANY
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR OTHER LAWS OR REGULATIONS.  AS A
CONDITION TO THE EXERCISE OF THIS OPTION, THE COMPANY MAY REQUIRE THE OPTIONEE
TO MAKE A REPRESENTATION AND WARRANTY TO THE COMPANY OR OTHERWISE ENTER INTO ANY
STOCK PURCHASE OR OTHER AGREEMENT AS MAY BE REQUIRED BY ANY APPLICABLE LAW OR
REGULATION OR AS MAY OTHERWISE BE REASONABLY REQUESTED BY THE BOARD OR
COMMITTEE.


5.             INVESTMENT REPRESENTATIONS.  UNLESS THE SHARES HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, IN CONNECTION WITH ACQUISITION OF
THIS OPTION, THE OPTIONEE REPRESENTS AND WARRANTS AS FOLLOWS:


(A)           THE OPTIONEE IS ACQUIRING THIS OPTION, AND UPON EXERCISE OF THIS
OPTION, HE WILL BE ACQUIRING THE SHARES FOR INVESTMENT IN HIS OWN ACCOUNT, NOT
AS NOMINEE OR AGENT, AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH
ANY DISTRIBUTION THEREOF.


(B)           THE OPTIONEE HAS A PREEXISTING BUSINESS OR PERSONAL  RELATIONSHIP
WITH THE COMPANY OR ONE OF ITS DIRECTORS, OFFICERS OR CONTROLLING PERSONS AND BY
REASON OF HIS BUSINESS OR FINANCIAL EXPERIENCE, HAS, AND COULD BE REASONABLY
ASSUMED TO HAVE, THE CAPACITY TO PROTECT HIS INTEREST IN CONNECTION WITH THE
ACQUISITION OF THIS OPTION AND THE SHARES.


6.             NONTRANSFERABILITY OF OPTION.  THIS OPTION MAY NOT BE SOLD,
PLEDGED, ASSIGNED, HYPOTHECATED, GIFTED, TRANSFERRED OR DISPOSED OR IN ANY
MANNER EITHER VOLUNTARILY OR INVOLUNTARILY BY THE OPERATION OF LAW, OTHER THAN
BY THE WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION, AND MAY BE EXERCISED
DURING THE LIFETIME OF THE OPTIONEE ONLY BY SUCH OPTIONEE.  SUBJECT TO THE
FOREGOING AND THE TERMS OF THE PLAN, THE TERMS OF THIS OPTION SHALL BE BINDING
UPON THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE
OPTIONEE.


7.             CONTINUATION OF SERVICE.  NEITHER THE PLAN NOR THIS OPTION SHALL
CONFER UPON ANY OPTIONEE ANY RIGHT TO CONTINUE IN THE SERVICE OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR LIMIT IN ANY RESPECT THE RIGHT OF THE COMPANY TO
DISCHARGE THE OPTIONEE AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT
NOTICE.


8.             WITHHOLDING.  THE COMPANY MAY WITHHOLD FROM ANY CONSIDERATION
PAYABLE TO OPTIONEE ANY TAXES REQUIRED TO BE WITHHELD BY FEDERAL, STATE OR LOCAL
LAW AS A RESULT OF THE GRANT OR EXERCISE OF THIS OPTION OR THE SALE OR OTHER
DISPOSITION OF THE SHARES ISSUED UPON EXERCISE OF THIS OPTION.  IF THE AMOUNT OF
ANY CONSIDERATION PAYABLE TO THE OPTIONEE IS INSUFFICIENT TO PAY SUCH TAXES OR
IF NO CONSIDERATION IS PAYABLE TO THE OPTIONEE, UPON REQUEST OF THE COMPANY, THE
OPTIONEE (OR SUCH OTHER PERSON ENTITLED TO EXERCISE THE OPTION PURSUANT TO
SECTION 7 OF THE PLAN) SHALL PAY TO THE COMPANY AN AMOUNT SUFFICIENT FOR THE
COMPANY TO SATISFY ANY FEDERAL, STATE OR LOCAL TAX WITHHOLDING REQUIREMENTS IT
MAY INCUR, AS A RESULT OF THE GRANT OR EXERCISE OF THIS OPTION OR THE SALE OF OR
OTHER DISPOSITION OF THE SHARES ISSUED UPON EXERCISE OF THIS OPTION.


9.             THE PLAN.  THIS OPTION IS SUBJECT TO, AND THE OPTIONEE AGREES TO
BE BOUND BY, ALL OF THE TERMS AND CONDITIONS OF THE PLAN AS SUCH PLAN MAY BE
AMENDED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF.  PURSUANT TO THE
PLAN, THE BOARD IS AUTHORIZED TO ADOPT RULES AND REGULATIONS NOT INCONSISTENT
WITH THE PLAN AS IT SHALL DEEM APPROPRIATE AND PROPER.  A COPY OF

2


--------------------------------------------------------------------------------




 


THE PLAN IN ITS PRESENT FORM IS AVAILABLE FOR INSPECTION DURING BUSINESS HOURS
BY THE OPTIONEE OR THE PERSONS ENTITLED TO EXERCISE THIS OPTION AT THE COMPANY’S
PRINCIPAL OFFICE.  ALL QUESTIONS OF THE INTERPRETATION AND APPLICATION OF THE
PLAN AND THE OPTION SHALL BE DETERMINED BY THE COMMITTEE DESIGNATED UNDER THE
PLAN, AND DETERMINATION SHALL BE FINAL, BINDING AND CONCLUSIVE.


10.          ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE PLAN,
REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF, AND MERGES AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS
DISCUSSIONS, AGREEMENTS AND UNDERSTANDINGS OF EVERY NATURE.


11.          GOVERNING LAW.  THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO THE APPLICATION
OF THE PRINCIPLES OF CONFLICTS OF LAWS.


12.          AMENDMENT.  SUBJECT TO THE PROVISIONS OF THE PLAN, THIS AGREEMENT
MAY ONLY BE AMENDED BY A WRITING SIGNED BY EACH OF THE PARTIES HERETO.


13.          EXECUTION.  THIS AGREEMENT MAY BE EXECUTED, INCLUDING EXECUTION BY
FACSIMILE SIGNATURE, IN ONE OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED
AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.

[This space intentionally left blank; signature page follows]

3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this Agreement has been executed by the parties on the
        day of                        , 2006.

 

 

MOTHERS WORK, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[OPTIONEE]

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------